Citation Nr: 0801870	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-32 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1969 to December 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that granted the veteran's claim of 
entitlement to service connection for PTSD with an evaluation 
of 30 percent.  The veteran perfected a timely appeal of this 
determination to the Board.


FINDINGS OF FACT

1. The veteran's PTSD has been mainly productive of 
depression, anxiety, hypervigilance, general avoidance of 
interaction with people, problems sleeping at night and 
crying spells related to memories of Vietnam.

2. The veteran's PTSD symptomatology does not approximate 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, August 2002, 
July 2003, and June 2005 letters to the veteran from the 
Agency of Original Jurisdiction (AOJ) specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to an increased 
rating, and the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007), these letters essentially satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in June 2005.  Thereafter, 
he was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a statement of the 
case to the veteran in August 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in the June 2005 notice letter.  As such, any notice 
deficiencies related to the rating or effective date were 
subsequently remedied.  Thus, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, two VA 
examinations, and written statements from the veteran.  There 
is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Increased Initial Rating

The veteran argues that he is entitled to a disability rating 
in excess of 30 percent for PTSD.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

The veteran's psychiatric disability is evaluated under 
Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, 
the following applies:

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

In the instant case, a July 2002 VA medical note indicates 
that the veteran had been married three times and owned a 
construction company.  It was noted that the veteran had good 
attention, but had significant impairment of concentration 
because he became hypervigilent and anxious.

VA psychiatry treatment records dated from July 2002 to March 
2005 indicate that the following was consistently found on 
mental status examination: the veteran was appropriately 
dressed, well-groomed, cooperative and friendly; he had good 
eye contact and no psychomotor abnormalities or involuntarily 
movements; he was oriented times three; he had good short-
term memory and no impairment of long-term memory, good 
attention and concentration, and no auditory or visual 
hallucinations; the veteran's mood was euthymic with a full 
and appropriate affect; affect was noted at times to be 
worrisome and sad, and mood noted to be depressed and 
anxious; speech was normal, spontaneous and articulate; 
thought process was intact and goal-directed; there was no 
circumstantiality or tangentiality; thought content did not 
have any delusional thoughts; he denied suicidal or homicidal 
ideas, intent or plan; and he exhibited good impulse control, 
judgment and insight.  In August 2002, and again in July 
2004, the veteran's global assessment of functioning (GAF) 
score was noted to be 65.  These medical records also note 
that the veteran reported hypervigilance, problems sleeping 
at night, and crying spells related to memories of Vietnam.

The veteran was given a VA mental examination in December 
2003.  The examining VA psychiatrist noted that a medical 
history revealed that the veteran became very edgy, nervous, 
fidgety, and not able to interact comfortably with other 
people, that noise troubled him, and that he shied away from 
any social group activities.  On mental status examination, 
the veteran appeared to be very alert and hypervigilant, his 
face was flushed, and he was a little guarded most of the 
time throughout the interview.  The veteran indicated that 
woke up in the middle of the night and was not able to get 
back to sleep, and experienced nightmares and bad dreams, so 
that he occasionally woke in the middle of the night soaking 
wet; that he had a hard time dealing with thunder storms and 
fire works; and that loud booms made him very jumpy.  The VA 
examiner noted that, otherwise, the veteran was in good touch 
with reality, showing no signs of delusional ideas or thought 
disorder, but that he was a perfectionist and had to do 
things in such a way or else he got apprehensive.  It was 
also noted that coverage of the war in Iraq brought back 
memories and flashbacks of Vietnam, that there was no 
cognitive impairment, that affect was constricted, but that 
there were no signs suggestive of depression at that point.  
The veteran was diagnosed as having PTSD, and it was noted 
that the veteran's current GAF was 65, and that it had been 
70 the past year.

A June 2004 VA psychological test report indicates that the 
veteran was tested as having a moderate to severe level of 
depression.  It was noted that the veteran reported that he 
woke up early and could not get back to sleep, felt sad, did 
not enjoy things much, felt guilty a good part of the time, 
cried more than before, was easily annoyed or irritated, had 
less interest in other people, and was easily fatigued.  The 
test also indicated the presence of severe PTSD 
symptomatology, with the veteran reporting the following: 
repeated disturbing memories, thoughts, images and dreams of 
military experiences; that he got very upset and had physical 
reactions when reminded these painful events; that he had 
difficulty remembering important parts of a stressful 
military experience; that he felt distant or cut off from 
other people; symptoms of increased arousal such as trouble 
falling and staying asleep, feeling jumpy and having an 
exaggerated startle response, and, to a somewhat lesser 
degree, difficulty in concentrating on the tasks at hand and 
feeling persistently irritable and having angry outbursts.  
The examining VA psychologist indicated that the findings 
suggested the presence of severe PTSD symptomatology, which 
severely impaired his industrial capacity and social 
adaptability, and opined that the only reason he was able to 
continue to be gainfully employed was because he was self-
employed, which allowed him more flexibility in the work 
conditions.  

VA psychology notes dated January 2005 to August 2005 
indicate the following: the veteran was alert and oriented 
times four; thought process were logical; there were no overt 
psychotic manifestations, but he was often irritable and had 
frequent angry outbursts under minor provocation; he was not 
severely depressed or anxious.

The veteran was given another VA examination in June 2005.  
On examination, the veteran was noted to appear to be 
flushed, with sweaty hands, and to be very cautious, 
hypervigilant, fidgety, at times seemed to be shaky, but 
otherwise to be cooperative and willing to give a full 
account of himself.  It was also noted that the veteran had a 
hard time to sit back and relax, that any loud noise or 
unexpected touch seemed to make him stunned and jumpy, and 
that he still showed some pressure of speech, but otherwise 
there was a logical connection with no speech impediment.  
The veteran reported that he continued to be troubled by 
flashback experiences, which brought back vivid visions and 
experiences making him apprehensive and nervous, that he had 
difficulty to focus and concentrate, easily became tired and 
worn out.  It was noted that the veteran's affect at that 
point was a little depressed and mood was low, that his 
capacity for emotional control appeared to be compromised.  
The following was also noted: that he denied any suicidal or 
homicidal ideation at that point, but would, at times, feel a 
sense of helplessness; that there were some mood changes 
noticeable, but that otherwise cognitive functioning 
examination revealed that he remained guarded, hyper alert, 
and at times suspicious; that otherwise he was oriented to 
time, place, and person; that his attention span was short, 
and he had a hard time to focus and concentrate for any long 
period of time; that there was no memory deficit or recent or 
remote events; that he had some insight regarding his 
problem; and that judgment at that point was marginally fair.  
The veteran was given a current GAF score of 55, and GAF for 
the past year was noted to be 65.

On June 13, 2005 examination by the veteran's treating VA 
psychologist, the veteran complained that he was having 
difficulty relating with customers and negotiating estimates, 
and that he often lost his temper and lost the job, an that 
he had difficulty getting motivated and had a loss of energy 
and vitality.  The veteran's psychologist noted that the 
veteran's PTSD symptoms were getting worse, that the only 
reason he could continue to work was that he was self-
employed, which gave him more flexibility at work, but that 
he was functioning only marginally at work and had extremely 
severe impairment in his industrial capacity and social 
adaptability.

On June 13, 2005 examination by the veteran's psychiatrist, 
the veteran complained of increasing difficulties stemming 
from difficulty obtaining a license to work as a construction 
supervisor in another state, and that as a result he had 
become more anxious and irritable, had more episodes of 
frustration and intolerance, noted an increase in occurrence 
of nightmares and flashbacks.  The veteran's treating VA 
psychiatrist indicated that it seemed that the veteran's PTSD 
symptoms seemed to wax and wane obviously, but at that point 
in time, he had increased anxiety, increased nightmares, and 
increased flashbacks.

After reviewing the record, the Board finds that the 
veteran's PTSD does not more closely approximate the criteria 
for a 50 percent disability rating under DC 9411 than those 
for a 30 percent disability rating.  Specifically, the Board 
does not find the veteran's PTSD to approximate occupational 
and social impairment, with reduced reliability and 
productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

The veteran has been consistently noted to have good short-
term memory and no impairment of long-term memory.  Also, 
although some problems with concentration due to anxiety 
symptoms have been noted, the veteran has been generally 
noted to have good attention and concentration, and no 
impaired abstract thinking or difficulty understanding 
complex commands has been noted.  Speech has also 
consistently been noted to be normal, spontaneous and 
articulate.  Affect, while at times noted to have been 
anxious, worrisome, or sad, has never been noted to be 
flattened or blunted.  Also, while anxiety has consistently 
been noted, panic attacks occurring more than once a week 
have not.

The record reflects that the veteran's PTSD has been mainly 
productive of depression and anxiety, including depressed and 
anxious mood, hypervigilance, general avoidance of 
interaction with people, and reports by the veteran of 
problems sleeping at night and crying spells related to 
memories of Vietnam.  However, the Board does not find such 
symptomatology to approximate the level severity of the 
symptomatology listed in the criteria for a 50 percent rating 
under DC 9411.  Rather, such symptoms more closely 
approximate the criteria for a 30 percent rating, which is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  In this 
regard, the Board notes that although occupational and social 
impairment due to PTSD is reflected in the medical evidence, 
the medical evidence also demonstrates generally satisfactory 
functioning, with the veteran's routine behavior, self-care, 
and conversation consistently normal.

The Board notes that in August 2002, and again in July 2004, 
the veteran's GAF score was noted to be 65, on December 2003 
VA examination, it was noted that the veteran's current GAF 
was 65, and that it had been 70 the past year, and, on June 
2005 VA examination, the veteran was given a current GAF 
score of 55, and GAF for the past year was noted to be 65.  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV); see also 38 C.F.R. § 4.130.  The 
medical record reflects that the veteran's PTSD has been 
productive of depressed mood and mild insomnia, though not 
flat affect, circumstantial speech, or panic attacks.  It 
also reflects difficulty in social and occupational 
functioning, including avoiding social group activities and 
conflicting with co-workers.  However, the Board does not 
find that such symptoms approximate the criteria for a 50 
percent rating under 9411.  Rather, such symptoms are 
consistent with the criteria for a 30 percent rating under DC 
9411, which include occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, and 
chronic sleep impairment.

The Board notes the findings of the VA psychologist on June 
2004 psychological testing, including the presence of severe 
PTSD symptomatology, which was noted to severely impair the 
veteran's industrial capacity and social adaptability, and 
that the only reason the veteran was able to continue to be 
gainfully employed was because he was self-employed, which 
allowed him more flexibility in work conditions.  The Board 
also notes the findings on July 13, 2005 by the veteran's VA 
psychologist that the veteran's PTSD symptoms were getting 
worse, that the only reason he could continue to work was 
that he was self-employed, which gave him more flexibility at 
work, but that he was functioning only marginally at work and 
had extremely severe impairment in his industrial capacity 
and social adaptability.  The Board furthermore notes that 
disturbances of mood and motivation are some of the criteria 
for a 50 percent rating under DC 9411, and that the veteran's 
psychologist's opinion that the veteran suffered extremely 
severe impairment in his industrial capacity and social 
adaptability is probative of disability rating higher than 30 
percent under DC 9411.

However, in light of the entire record, the Board does not 
find that these reports place the evidence into relative 
equipoise such that the veteran's PTSD symptomatology would 
be just as likely to approximate a 50 percent rating as a 30 
percent rating.  In this regard, the Board notes the June 13, 
2005 VA psychiatrist's notations that the veteran's PTSD 
symptoms seemed to wax and wane obviously, but that, at that 
point in time, he had increased anxiety, increased 
nightmares, and increased flashbacks.  The Board also notes 
the VA psychiatrist's indications that such increased anxiety 
at that time was related to difficulty obtaining a license to 
work as a construction supervisor in another state.  The 
Board furthermore notes that the occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, as reflected in both the June 13, 2005 VA 
psychologist's report and the June 13, 2005 VA psychiatrist's 
report, are criteria for a 30 percent rating under DC 9411.  
In short, although the veteran's PTSD and related problems 
with anxiety and irritability demonstrate periods of 
exacerbation including such exacerbation related to his work 
on June 13, 2005, the record, viewed in its entirety, does 
not reflect PTSD of such severity that a 50 percent rating is 
warranted.

Accordingly, an initial disability rating in excess of 30 
percent for PTSD is not warranted.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


